        Case
        Case1:16-cv-03553-SHS-RWL
             1:16-cv-03553-SHS-RWL Document
                                   Document90
                                            91 Filed
                                                Filed12/19/18
                                                      12/20/18 Page
                                                               Page11of$
                                                                     of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
HARVEY & COMPANY LLC,
                                                                      Case No. 16-cv-3553 (SHS) (RWL)
                                        Plaintiff,

                 -against-

MIDOCEAN US ADVISOR, LP,

                                        Defendant.

------------------------------------------------------------------X

                                                JOINT PRETRIAL ORDER

         1.       The full caption of the matter to be tried is:

                  Harvey & Company LLC v. MidOcean US Advisor, LP,
                  1: l 6-cv-03553 (SHS) (RWL)

         2.       The names, addresses and contact information of trial counsel are as follows :

                  For Plaintiff Harvey & Company LLC ("Plaintiff' or "Harvey"):

                           Alan B. Howard
                           Adam R. Mandelsberg
                           PERKINS COIE LLP

                           30 Rockefeller Plaza
                           New York, New York 10112
                           Telephone: 212-261-6900
                           Facsimile: 212-399-8002
                           Email: AHoward@PerkinsCoie.com
                                  AMandelsberg@PerkinsCoie.com




                                                         1
C ONFID ENTIAL - S UBJECT TO PROTECTIVE ORDER
       Case
        Case1:16-cv-03553-SHS-RWL
             1:16-cv-03553-SHS-RWL Document
                                    Document90
                                             91 Filed
                                                 Filed12/19/18
                                                       12/20/18 Page
                                                                 Page22of$
                                                                        of 5




               For Defendant MidOcean US Advisor, LP ("Defendant" or "MidOcean"):

                       Mark S. Cohen
                       Daniel H. Tabak
                       COHEN & GRESSER LLP

                       800 Third A venue, 21 st Floor
                       New York, New York 10022
                       Telephone: 212-957-7600
                       Facsimile: 212-957-4514
                       Email: MCohen@CohenGresser.com
                              DTabak@CohenGresser.com

                       Erica C. Lai
                       COHEN & GRESSER LLP
                       2001 Pennsylvania Avenue NW, Suite 300
                       Washington, DC 20006
                       Telephone: 202-851-2070
                       Facsimile: 202-851-2081
                       Email: ELai@CohenGresser.com

        3.     Plaintiffs Statement of Subject Matter Jurisdiction: This Court has subject matter

jurisdiction pursuant to 28 U.S.C. § 1332. The parties are citizens of different states - Plaintiff is

a citizen of California and Defendant is a citizen of New York, and the amount in controversy

exceeds the sum of $75,000, exclusive of interests and costs.

                Defendant agrees that this Court has subject matter jurisdiction pursuant to

28 U.S.C. § 1332.

        4.      Plaintiff's summary of claims to be tried: Both of Plaintiff's claims, consisting of a

claim for (i) breach by Defendant of the Parties' August 2011 Agreement (the "Agreement"), and

(ii) specific performance of the Agreement, and in particular payment of Harvey's fee, including

the grant of a 2% profits interest in the entity Kid Kraft Inc. ("KidKraft") retroactive to the date of

MidOcean's acquisition of KidKraft in July 2015, and the option to acquire up to an additional 5%

equity in KidKraft on the same terms of Mid Ocean's acquisition ofKidKraft. The components of

damage/relief sought by        Plaintiff include (i) a cash Transaction Fee of $1,510,000;


                                                   2
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
       Case
        Case1:16-cv-03553-SHS-RWL
             1:16-cv-03553-SHS-RWL Document
                                    Document90
                                             91 Filed
                                                 Filed12/19/18
                                                       12/20/18 Page
                                                                 Page33of§
                                                                        of 5




(ii) pre-judgment interest on that cash Transaction Fee at the statutory rate of 9%, dating back to

the July 2015 acquisition by MidOcean of KidK.raft; (iii) the 2% profits interest as described

above ; (iv) the 5% co-invest option as described above; (v) compensation for any negative tax

impact to Harvey of the delayed issuance of the profits interest and co-invest equity interest in

KidK.raft, including in particular any impact of higher tax rates applied to the increased value of

those interests between July 2015 and the date of issuance; (vi) Plaintiffs costs and expenses

incurred in this matter, including attorneys' fees and other professional fees in accordance with

Section 10 of the Agreement; and (vii) such other and further relief as the Court deems just and

proper.

          Defendant's summary of defenses to be tried: MidOcean's five defenses to be tried are as

follows: (i) Harvey is not entitled to any finder's fee because it did not directly cause MidOcean's

acquisition of KidK.raft; (ii) even if Harvey were entitled to a cash fee, it would have to be reduced

due to retainers paid by MidOcean; (iii) MidOcean is not obligated to provide a profit interest or

equity option because they are not subject to a tail provision and the KidKraft acquisition closed

after the contract terminated; (iv) Harvey has not met the prerequisites for the tail provision

applicable only to the cash fee; and (v) Harvey breached its non-compete obligations under the

contract.

          5.       The case is to be tried without a jury, and the parties estimate it will take three to

four trial days.

          6.       All parties have not consented to a trial before a magistrate judge.

          7.       There have been no stipulations or agreements as to any statements of fact or law,

other than the following:




                                                     3
CONFIDENTIA L - SUBJECT TO PROTECTIV E ORDER
      Case
      Case 1:16-cv-03553-SHS-RWL Document 90
           1:16-cv-03553-SHS-RWL Document 91 Filed
                                             Filed 12/19/18 Page 4
                                                   12/20/18 Page   of .S
                                                                 4 of  5



              (i)     Harvey and MidOcean entered into the Agreement on or about August 26,
                      2011; and

              (ii)    MidOcean acquired KidKraft for a purchase price of $120,000,000 in a
                      transaction which closed on July 9, 2015.

       8.     Plaintiffs Witnesses whose testimony will be offered in Plaintiffs case in chief:

              (i)     David Harvey will appear live.

              (ii)    Jared Perrin will appear live.

              (iii)   William Loftis will appear live.

              (iv)    Daniel Penn will appear live.

              (v)     Johnathan Marlow will appear live.

              (vi)     Steven Lampert will appear by deposition.

              (vii) John Peiser will appear by deposition.

              (viii) Sean Daugherty will appear by deposition.

             Defendant's Witnesses whose testimony will be offered in Defendant's case in chief:

              (i)      Jonathan Marlow will appear live.

              (ii)     Daniel Penn will appear live.

              (iii)    David Harvey will appear live.

              (iv)     Jared Perrin will appear live.

              (v)      Steven Lampert will appear by deposition.

              (vi)     John Peiser will appear by deposition.

              (vii)    Sean Daugherty will appear by deposition.

       9.      Plaintiffs deposition designations, counter-designations and objections to

Defendant's deposition designations are annexed at Tab A. Defendant's deposition designations,

counter-designations and objections to Plaintiffs deposition designations are annexed at Tab B.




                                                   4
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
      Case
       Case1:16-cv-03553-SHS-RWL
            1:16-cv-03553-SHS-RWL Document
                                   Document90
                                            91 Filed
                                                Filed12/19/18
                                                      12/20/18 Page
                                                                Page55of;
                                                                      of 5




       10.   Lists of exhibits that may be offered by each party in its case in chief are annexed

at Tab C.


Dated: December 19, 2018
       New York, New York
                                                   Respectfully submitted,

                                                   PERKINS       Corn LLP


                                                                 ~/ .
                                                                     ✓7       ~
                                                                             .?
                                                   By:-~/_/,~' - - - - - ~ - - - -
                                                          ALAN B. HOWARD
                                                          ADAM R. MANDELSBERG
                                                          30 Rockefeller Plaza
                                                          New York, New York 10112
                                                          Telephone: 212-261-6900

                                                          Attorneys for Plaintiff
                                                          Harvey & Company LLC

                                                                             -and-

                                                   COHEN & GRESSERLLP



                                                   By:   _ 1_e._""_·~.:_i _.----_,,.....,_S___:.
                                                                                           --lc -1-/_ .w
                                                                                                       -'--'-'--_ _
                                                           MARK S. COHEN                   /
                                                           DANIEL H. TABAK
                                                           800 Third A venue, 21 st Floor
                                                           New York, New York 10022
                                                           Telephone: 212-957-7600

                                                           ERICA C. LAI (admitted pro hac vice)
                                                           2001 Pennsylvania Avenue NW
                                                           Suite 300
                                                           Washington, DC 20006
                                                           Telephone: 202-851-2070

                                                           Attorneys for Defendant
                                                           MidOcean US Advisor, LP




                                               5
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                               R2Y H. STEIN
                                                                                                U.S.D.J.
